Citation Nr: 0533628	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include burr hole procedure.

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for memory loss and 
confusion.

4.  Entitlement to service connection for numbness of the 
left side of the face.  

5.  Entitlement to service connection for blurred vision.  

6.  Entitlement to service connection for bone disease and 
generalized arthritis.

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for chronic temporal 
pain.

9.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
depressive disorder with psychotic features.  

10.  Entitlement to an initial rating in excess of 10 percent 
for gastritis.  

11.  Entitlement to a total rating based on individual 
unemployables due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In July 2000, the RO denied entitlement to TDIU.  The veteran 
filed a notice of disagreement in December 2000.  A statement 
of the case was issued in December 2000 and a substantive 
appeal was received in December 2000.  

In May 2002, the RO granted service connection for gastritis 
and assigned a 10 percent evaluation.  The veteran filed a 
notice of disagreement with the initial disability evaluation 
for the gastritis rating in June 2002.  A statement of the 
case was issued in August 2002 and a document which has been 
construed as a timely substantive appeal was received in 
November 2002.  

In July 2004, the RO denied service connection for residuals 
of head trauma, migraine headaches, memory loss and 
confusion, numbness of the left side of the face, blurred 
vision, bone disease, generalized arthritis, sleep disorder 
and chronic temporal pain.  At the same time, the RO also 
determined that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for depressive disorder with psychotic features.  
The veteran filed a notice of disagreement with these 
decisions in July 2004.  A statement of the case was issued 
in December 2004 and a substantive appeal was received in 
January 2005.  

In November 2004, the veteran requested a hearing to be 
conducted by a member or members of the Board.  By 
communication dated the same month, the veteran withdrew his 
request.  

The issues of entitlement to a rating in excess of 10 percent 
for gastritis and entitlement to TDIU were originally before 
the Board in June 2003 at which time they were remanded for 
additional evidentiary development.  


FINDINGS OF FACT

1.  Residuals of head trauma, to include a burr hole 
procedure, were not manifested during the veteran's active 
duty service or for many years thereafter, nor are residuals 
of head trauma, to a include burr hole procedure otherwise 
related to service.

2.  Migraine headaches were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are migraine headaches otherwise related to service.  

3.  Memory loss and confusion were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor are memory loss and confusion otherwise related to 
service.

4.  Numbness of the left side of the face was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is numbness on the left side of the face 
otherwise related to service.  

5.  Blurred vision was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
blurred vision otherwise related to service.  

6.  Bone disease and generalized arthritis were not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is bone disease and generalized 
arthritis otherwise related to service.

7.  A sleep disorder was not manifested during the veteran's 
active duty service or for many years thereafter, nor is a 
sleep disorder otherwise related to service.  

8.  Chronic temporal pain were not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is chronic temporal pain otherwise related to service.

9.  A December 2000 rating decision denied service connection 
for a mental disorder; the veteran did not initiate an appeal 
by filing a timely notice of disagreement.  

10.  In July 2003, the veteran submitted a claim of 
entitlement to service connection for a mental disorder.

11.  The evidence added to the record subsequent to the 
December 2000 rating decision which denied service connection 
for a mental disorder by itself or when considered with 
previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim; the 
evidence is cumulative and redundant of the evidence 
previously considered at the time of the denial of the claim 
and does not raise a reasonable possibility of substantiating 
the claim.

12.  The service-connected gastritis with duodenitis is 
manifested by intermittent epigastric pain.  

13.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Residuals of head trauma, to include burr hole procedure, 
was not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Migraine headaches was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§  1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004)..  

3.  Memory loss and confusion was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004)..

4.  Numbness of the left side of the face was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004)..  

5.  Blurred vision was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004)..  

6.  Bone disease and generalized arthritis was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004)..

7.  A sleep disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§  1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004)..  

8.  Chronic temporal pain was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§  1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004)..

9.  The December 2000 rating action which denied service 
connection for a mental disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002).

10.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
depressive disorder with psychotic features.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).

11.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
gastritis with duodenitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7307 (2004).

12.  The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2001, 
April 2002, June 2002, June 2003, May 2004 VCAA letters, the 
statement of the case, the Supplemental Statement of the Case 
and a June 2004 telephone conversation between a RO employee 
and the appellant have collectively informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the letters and 
telephone contact, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating actions on appeal were 
promulgated, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on these claims have been accomplished 
and that adjudication of the claims, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues being adjudicated by this 
appeal.  In June 2004, the appellant was asked if he had any 
further evidence to submit.  The veteran did not indicated 
that he had any additional evidence but he did request that 
the case be adjudicated without regard to the 60 day period 
for submission of evidence referenced in the VCAA letter.  
The Board finds that no further action is required by VA to 
assist the veteran with the claims.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychosis and arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Entitlement to service connection for residuals of head 
trauma, to include burr hole procedure

In June 2002, the veteran submitted a claim for compensation 
alleging that holes were drilled in the side of his head in 
1978 while he was on active duty.  The service medical 
records were silent at to any indication that holes were 
drilled in the veteran's head.  There is no competent post-
service evidence of record which indicates in any way that 
holes were drilled into the veteran's head during active 
duty.  

The service medical records do reveal that the veteran broke 
his neck after diving off a boat into shallow water during 
active duty.  Subsequent clinical records reveal treatment 
for neck injuries, but no head injuries as a result of the 
accident.  No pertinent abnormalities (other than may be 
related to the cervical spine fracture) were noted on the 
report of the separation examination which was conducted in 
April 1979.  The Board notes that service connection has 
already been established for residuals of fractures of the 
cervical spine.  

A March 2000 VA clinical record also references a history of 
head trauma when the veteran dove off boat into shallow water 
hitting his head on sandbar and injuring his neck.  The 
veteran alleged that he began to hallucinate after the 
injury.  No chronic head injury residuals were attributed to 
the in-service accident.  

There is evidence of record indicating that the veteran 
injured his head after his discharge from active duty.  At 
the time of a December 1988 VA examination, the veteran 
reported that he had an accident the previous summer where he 
bumped his head on a cabinet producing pain in the top of his 
head which radiated down both arms.  No pertinent 
abnormalities were diagnosed.  

The only evidence of record which links current residuals of 
an in-service head injury to any incident of active duty to 
include drilling holes in the skull is the veteran's own 
allegations.  As a lay person, however, the veteran is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board finds there is no competent evidence of record 
demonstrating that the veteran experiences any chronic 
residuals of a head injury to include holes in the head which 
were linked to active duty in any way.  Service connection is 
not warranted.  

Entitlement to service connection for migraine headaches

The service medical records reveal that in May 1977, the 
veteran reported he had had headaches for three weeks.  The 
diagnosis was slight hyperopic astigmatism.  

In February 1979, the veteran complained of neck pain.  It 
was noted that he was 9 months status post neck injury.  The 
assessment was tension headaches.  A separate clinical record 
dated in February 1979 record also references complaints of 
headaches.  

In March 1979, the veteran again complained of headaches.  
Aspirin and Anacin did not help.  The veteran reported that 
he was unable to concentrate.  An annotation to the record 
was asphalgia secondary to spasms in the cervical area.  A 
different record dated the same date includes the notation 
that the veteran had pounding headaches in the back of the 
head and into the front.  Objectively there was no obvious 
pathology.  No muscle spasm was present.  The assessment was 
post cervical fusion.  

The first post-service clinical records which reference the 
presence of headaches are dated in 1996.  In March 1996, the 
veteran reported that he had severe headaches which had been 
present for one week.  In May 1996, the veteran complained of 
headaches which reportedly had been present for five months.  
The headaches were not associated with nausea, vomiting, 
photophobia or visual loss.  The veteran reportedly had not 
had a headache for one week prior to the time of the 
examination.  The impression was headache probably related to 
depression.  

June 1996 clinical records include diagnostic impressions of 
headaches and depression.  The headaches were not linked back 
to active duty.  One of the clinical records dated in June 
1996 includes the notation that the veteran had headache 
related to depression.  In February 1997, the veteran again 
complained of headaches which had been present approximately 
two times per week.  

The Board finds that service connection is not warranted for 
any type of headaches including migraine headaches, as there 
is no competent evidence of record linking currently existing 
headaches of any kind to the veteran's active duty service.  
While there is competent evidence of the presence of 
headaches during active duty and one of these records seems 
to link headaches to problems with the veteran's neck for 
which service connection was eventually granted, the 
competent post-service evidence of record does not indicate 
in any way that the veteran currently experiences headaches 
which were incurred in or aggravated by active duty service.  
When the post-service clinical records provide any etiology 
for the claimed headaches, they are linked to depression.  
Service connection is not in effect for depression.  There is 
no competent evidence of record which diagnoses the presence 
of migraine headaches at all.  

The Board also finds there is a lack of continuity of 
symptomatology with regard to this claim.  Headaches were 
reported during active duty until approximately three months 
prior to the veteran's discharge.  However, the report of the 
separation examination which was conducted in April 1979 does 
not reference the presence of headaches in any way.  The 
first objective post-service evidence of headaches is dated 
in May 1996.  At that time, the veteran indicated that he had 
had headaches for five months.  There was no indication that 
the headaches had been present since active duty.  The Board 
finds this evidence weighs against a finding of continuity of 
symptomatology.  

The only evidence of record which indicates in any way that 
the veteran currently experiences any type of headaches, 
including migraine headaches, which were incurred in or 
aggravated by active duty is the veteran's own allegations.  
These allegations have no probative value with regard to the 
etiology or diagnosis of any headaches the veteran 
experiences.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Entitlement to service connection for memory loss and 
confusion

The Board finds that service connection is not warranted for 
memory loss and confusion.  The service medical records were 
silent as to complaints of, diagnosis of, or treatment for 
memory loss or confusion.  No pertinent abnormalities were 
noted on the report of the separation examination which was 
conducted in April 1979.

The veteran's memory was noted to be good at the time of a 
June 1979 VA examination.  

There are numerous references to problems with confusion and 
memory loss in the claims files but these are documented to 
have occurred many years after the veteran's discharge.  The 
veteran was hospitalized in January 1996 for depression with 
psychotic features.  At that time, he indicated that he had 
been having difficulty with employment due to problems with 
concentration.  In May 1996, the veteran reported that he had 
an inability to function due to poor concentration, 
irritation and hopelessness.  In August 1996, the veteran 
complained of an inability to concentrate.  It was noted that 
remote and recent memory were intact.  There was some 
problems with immediate recall.  The impression was 
depression with psychotic features.  The veteran was 
hospitalized from February to March of 1997.  Mental status 
evaluation revealed poor concentration but long term memory 
was intact.  The diagnosis was refractory depression with 
psychotic features.  An April 1997 mental status evaluation 
revealed poor memory with only one of three objects 
remembered and the veteran was very slow for serial three's.  
The assessment was refractory depression.  In September 1997, 
mental status evaluation indicated that the veteran failed in 
serial 7's test and the 3 word memorization test.  The 
assessment was that the veteran was clearly depressed 
secondary to his chronic pain and various financial problems.  
The Axis I diagnosis was refractory depression with psychotic 
features.  The veteran reported problems with confused 
thought in September, October, and November of 2001.  The 
impressions were depressive disorder with psychotic features.  

There is no competent evidence of record which has linked 
memory loss and/or confusion to active duty in any way.  When 
the symptomalogy is noted, the diagnostic impression has 
consistently been depressive disorder with psychotic 
features.  The Board finds this evidence demonstrates that 
that confusion and memory loss have been attributed to the 
non-service connected depressive disorder.  

The Board further notes that, in September 2001, a VA 
physician suspected that the veteran's poorly controlled 
blood sugar was a significant contributor to confused 
thinking.  

The only evidence of record which links memory loss and 
confusion to active duty in any way is the veteran's own 
allegations.  These allegations are without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Entitlement to service connection for numbness of the left 
side of the face

The Board finds that service connection is not warranted for 
numbness of the left side of the face.  The service medical 
records were silent as to complaints of, diagnosis of, or 
treatment for any neurological disorders to include numbness 
on the left side of the face.  No pertinent abnormalities 
were noted on the report of the separation examination which 
was conducted in April 1979.

The post-service evidence of record is mostly devoid of any 
references to numbness on the left side of the face.  To the 
extent that any clinical records document the current 
existence of the symptomalogy, there is absolutely no 
competent evidence of record linking numbness of the left 
side of the face to active duty in any way.  

The only evidence of record which links numbness on the left 
side of the face to active duty in any way is the veteran's 
own allegations.  These allegations are without probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Entitlement to service connection for blurred vision

Service connection is not warranted for blurred vision.  
There were no complaints of, diagnosis of, or treatment for 
blurred vision during active duty.  A May 1977 service 
medical record includes the notation that the veteran did not 
have any apparent eye disease.  At the time of the exit 
examination which was conducted in April 1979, clinical 
examination of the eyes was normal.  The veteran's visual 
acuity was determined to be 20/20 for distant vision 
bilaterally.  

On VA examination in June 1979, distant visual acuity was 
determined to be 20/20 bilaterally.  The ocular movements 
were normal in the six cardinal directions of gaze and the 
visual fields were intact to confrontation.  No abnormalities 
were found.   

It was noted that the veteran's vision was 20/20 bilaterally 
at the time he underwent an employment examination in March 
1981.  

A VA clinical record reveals that in July 1998, the veteran 
complained of blurred vision which had been present for three 
days.  No pertinent abnormality was noted.  The veteran did 
not stay for a follow-up examination of his eyes.  

The Board finds there is no competent evidence demonstrating 
the current existence of any eye disability including blurred 
vision.  The only post-service clinical record which 
references a complaint of blurred vision is dated in July 
1998, many years after the veteran's discharge.  
Additionally, this record did not include a diagnosis of an 
eye disability.  All the other evidence of record tends to 
demonstrate that the veteran does not have any current 
problems with his vision.  Service connection cannot be 
established without a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The only evidence of record which indicates that the veteran 
currently has an eye disability including blurred vision is 
the veteran's own allegations which are without probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Entitlement to service connection for bone disease and 
generalized arthritis

Service connection is not warranted for bone disease and 
generalized arthritis.  There is no competent evidence at all 
of a diagnosis of bone disease either during active duty or 
up to the present time.  The service medical records are 
silent as to complaints of, diagnosis of, or treatment for 
bone disease or generalized arthritis.  The separation 
examination which was conducted in April 1979 did not 
evidence the presence of bone disease or any generalized 
arthritis.  

There is no competent evidence of record indicating that 
arthritis was present to a compensable degree within one year 
of discharge which would allow for the grant of service 
connection on a presumptive basis.  On VA examination in June 
1979, physical examination revealed that the range of motion 
of the shoulder, arms, forearms, hands, wrists, hips, knees 
and ankles were all within normal limits.  No pertinent 
disabilities were diagnosed.  

There is competent evidence of record demonstrating the 
current existence of some arthritis.  Mild degenerative 
changes in the lumbosacral spine were noted on X-rays at the 
time of the March 1987 VA examination.  Additionally, the 
Board notes the veteran did fracture his neck during active 
duty and service connection is in effect for residuals of 
this disability.  However, other than the service connected 
neck disability,  there is no competent evidence of record 
linking bone disease or generalized arthritis to the 
veteran's active duty service in any way.  

On VA examination in March 1996, the veteran complained of 
pain and swelling in his fingers, wrists, elbows, shoulders, 
knees and hips.  The pertinent diagnosis was 
polyarthralgia/arthritis in the peripheral joints.  The 
examiner specifically opined, however, that there was no 
connection between the veteran's multiple peripheral joint 
complaints and the compression fracture of C6 which occurred 
during active duty.  No other link to active duty service was 
noted either.  

The only evidence of record which links bone disease and or 
generalized arthritis to active duty in any way is the 
veteran's own allegations.  These allegations are without 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Entitlement to service connection for sleep disorder

The Board finds that service connection is not warranted for 
a sleep disorder as there is no competent evidence of record 
demonstrating the presence of a diagnosed sleep disorder 
either during active duty or at the present time.  The 
service medical records were silent as to complaints of, 
diagnosis of, or treatment for sleep problems.  

There are some references in the clinical records to the 
presence of difficulty sleeping.  A March 2001 VA clinical 
record included the notation that the veteran had routinely 
poor sleep.  Other records also include intermittent 
complaints of poor sleep.  The Board notes, however, that 
there are many more hospitalization and clinical records 
associated with the claims files which indicate that the 
veteran was observed sleeping or, at the least, was not 
bothered by sleep problems.  The hospitalization records 
demonstrate that the veteran was observed on numerous 
occasions in a situation where sleep was expected and no 
problems were observed.  VA clinical records also indicate 
that, for the most part, the veteran did not have problems 
sleeping.  The records definitely do not include any 
diagnoses of a sleep disorder.  

In October 1996, the veteran reported that he was sleeping 
for most of the day.  On a hospitalization record for a 
period of hospitalization from February 1997 to March 1997, 
it was noted that the veteran slept well.  A January 1997 
clinical record indicated the veteran reported he was 
sleeping well.  A March 1999 hospitalization record indicates 
the veteran reported he slept well on the first day of 
admission.  A July 2001 record indicates the veteran had been 
sleeping soundly from 10 P.M. to 7 A.M..  In February 2004, 
it was noted that the veteran had been oversleeping from 7 
P.M. to 8 A.M.  These are just a few of the references in the 
clinical records to an absence of a problem sleeping.  

The is no competent evidence of record of a diagnosis of a 
sleep disorder.  The only evidence of record which indicates 
in any way that the veteran has a diagnosed sleep disorder 
which was due to active duty is the veteran's own 
allegations.  These allegations are without probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record 
diagnosing a current sleep disability, service connection is 
not warranted.  

Entitlement to service connection for chronic temporal pain

The Board finds that service connection is not warranted for 
chronic temporal pain.  There is no reference to chronic 
temporal pain in either the service medical records or the 
post-service medical evidence of record.  There are 
references to headaches both during active duty and 
thereafter.  As noted above, however, service connection is 
not warranted for headaches.  

The only evidence of record which indicates that the veteran 
experiences a disability manifested by chronic temporal pain 
is his own allegations.  The Board finds, however, that the 
veteran's allegations are without probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection for a disability manifested by 
chronic temporal pain is not warranted as there is no 
competent evidence of record of diagnosing such a disability.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) 


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for depressive 
disorder with psychotic features

In December 2000, the RO denied service connection for a 
mental disorder.  The veteran was provided notice of his 
procedural and appellate rights the same month but did not 
appeal.  The December 2000 rating decision became final.  

Nevertheless, if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed. " Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record in December 2000 consisted of the 
service medical records, private and VA records and reports 
of VA examinations.  This evidence included diagnoses of 
mental disorders including depression, depression with 
psychotic features and depression secondary to pain and 
history of schizophrenia.  The RO denied the claim of 
entitlement to service connection for a mental disorder in 
December 2000 as the evidence of record did not show that the 
veteran's mental disorder was related to his physical 
condition nor to any other incident of active duty.  

The evidence added to the record subsequent to the December 
2000 rating decision consists of clinical and hospitalization 
records as well as written statements from the veteran.  The 
clinical and hospitalization records evidence complaints of, 
diagnosis of and treatment for depression with psychotic 
features.  These records do not indicate in any way that the 
depression was linked to the veteran's active duty service or 
to a service connected disability.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

The written statements submitted by the veteran are not new 
and material.  The fact that the veteran was alleging that he 
had a mental disorder which was due to his active duty 
service was already of record at the time of the prior final 
denial.  

In May 2004, the veteran argued that he should be afforded a 
VA examination for his psychiatric disability.  The Board 
notes, however, that with regard to the duty to obtain 
evidence under the VCAA, that is a duty that VA has in 
connection with an original claim or a claim for an increased 
evaluation.  In a claim such as this, where he has previously 
had the advantage of VA's assistance, but the claim was 
nevertheless denied and the denial became final, the duty to 
assist does not arise until new and material evidence has 
been received with which to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Only then does the claim take on the 
character of an original claim, and VA has a duty to assist 
him in developing evidence in support thereof.  If the rule 
were otherwise, the concept of finality in the VA 
adjudication process would be a nullity.  As new and material 
evidence has not been received, the Board finds there is no 
requirement to schedule the veteran for another VA 
examination.  

Entitlement to an initial rating in excess of 10 percent for 
gastritis

The veteran has claimed that the severity of his service-
connected gastritis warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service connected gastritis has been evaluated 
as 10 percent disabling under Diagnostic Code 7307.  Under 
Diagnostic Code 7307, a 10 percent rating is assigned for 
hypertrophic gastritis (identified by gastroscope) when the 
disability is chronic, with small nodular lesions and 
symptoms.  A 30 percent rating is in order for chronic 
disability with multiple small eroded or ulcerated areas and 
symptoms.  The highest rating afforded by Diagnostic Code 
7307 for hypertrophic gastritis is 60 percent, which is 
assigned for a condition that is chronic, with severe 
hemorrhages, or large ulcerated or eroded areas.

Factual Background

An October 2001 VA clinical record indicates that the veteran 
had occasional gastritis symptoms.  

On VA stomach examination in April 2002, the veteran reported 
daily epigastric pain as well as some nausea and gagging but 
no vomiting.  No diarrhea or constipation was present and the 
veteran had not had blood in his stool in the past five 
months.  There was no history of black stools but there was a 
weight decreased secondary to a diabetic diet.  The diagnosis 
was gastritis per history with none found on current upper 
gastrointestinal examination.  

On VA examination in July 2003, the veteran complained of 
weekly problems with gastritis which consisted of epigastric 
pain.  The examiner found that there was no current evidence 
of gastritis based on an upper gastrointestinal examination 
but the veteran did have duodenitis.  The examiner opined 
that neither the gastritis, duodenitis, nor gastroesophageal 
reflux disease affected the veteran's ability to obtain and 
maintain employment.  

A July 2003 upper gastrointestinal examination of the stomach 
was unremarkable.   There was prominence in the duodenal bulb 
and duodenal sweep thought to be due to a degree of 
duodenitis.  It appeared that the veteran had minor 
gastroesophageal reflux.  

In a November 2003 addendum to the July 2003 VA examination 
report, the examiner opined that the duodenitis the veteran 
had was related to the non-steroidal anti-inflammatory drugs 
used to treat his service connected neck pain.  

Other VA clinical records evidence intermittent complaints of 
epigastric pain.  

Analysis

The Board finds that an increased rating is not warranted for 
the service connected gastritis when the disability is 
evaluated under Diagnostic Code 7307.  The primary 
manifestation of the veteran's service connected gastritis is 
epigastric pain.  Significantly, however, there is no 
competent evidence of record demonstrating the presence of 
multiple small eroded or ulcerated areas and symptoms, severe 
hemorrhages or large ulcerated or eroded areas.  

Duodenitis has also been linked to treatment of the veteran's 
service connected neck disability.  Duodenitis does not have 
it's own Diagnostic Code.  Where a particular disability for 
which the veteran has been service connected is not listed, 
it may be rated by analogy to a closely related disease in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27. See also Lendenmann v. Principi, 
3 Vet. App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  In the current case, the Board 
finds that the duodenitis should also be evaluated under 
Diagnostic Code 7307.  The symptoms and anatomical location 
are very similar.  In either case, a rating in excess of 10 
percent is not warranted even when the duodenitis is 
considered as there is no competent evidence of multiple 
small eroded or ulcerated areas and symptoms.  

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of  
service-connected disabilities, but who fail to meet the  
percentage standards set forth in section 4.16(a).

Service connection is currently in effect for post-operative 
fracture of C6 with decompression and cervical fusion of C5-7 
evaluated as 30 percent disabling, for a septoplasty 
evaluated as 10 percent disabling, for a scar on the right 
iliac crest evaluated as 10 percent disabling and for 
gastritis with duodenitis evaluated as 10 percent disabling.  
Therefore, the veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. § 
4.16(a).  However, the Board must still consider whether he 
is unemployable by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b).

The Board finds that the veteran is not unemployable by 
reason of his service connected disability.  VA examinations 
conducted in 1998 and 2003 resulted in opinions that the 
veteran's service connected disabilities did not produce any 
industrial incapacity.  

The examiner who conducted a February 1998 VA examination 
diagnosed status post posterior cervical fusion of C5 to T1.  
The examiner opined that the veteran's service connected 
spine injury should not prevent him from being employed.  

On VA examination in July 2003, the veteran complained of 
weekly problems with gastritis which consisted of epigastric 
pain.  The examiner found that there was no current evidence 
of gastritis based on upper gastrointestinal examination but 
the veteran had duodenitis.  The examiner opined that neither 
the gastritis, the duodenitis, nor the gastroesophageal 
reflux disease affected the veteran's ability to obtain and 
maintain employment.  

On VA scars examination in July 2003, a diagnosis was made of 
residuals of fusion of C5-7 with limited range of motion and 
pain and a tender donor site of the left iliac crest.  The 
examiner opined that he could find no basis for total 
unemployability due to the service-connected neck fusion and 
donor site of the iliac crest.  He opined that the veteran 
would be able to perform activities at desk top level.  

There is no indication that the service connected residuals 
of the septoplasty resulted in any industrial impairment.  
The veteran has not alleged such symptomatology.  

The only evidence of record which indicates that the veteran 
is unemployable solely due to service connected disabilities 
is the veteran's own allegations.  The Board finds the 
veteran's allegations are outweighed by the opinions of the 
examiners who conducted the 1998 and 2003 VA examinations as 
these examinations were conducted by trained health care 
professionals who evaluated the symptomatology reported by 
the veteran, conducted a physical examination of the veteran 
but still found that his service connected disabilities did 
not result in any industrial impairment.  




ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


